 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 133 
634 
United Food and Commercial Workers Union, Local 
4, affiliated with United Food and Commercial 
Workers Union 
and 
Pamela Barrett.  
Case 19Œ
CBŒ9660 
August 26, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND BECKER On October 31, 2008, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 353 NLRB 469, as modified by the 
January 21, 2009 unpublished order.
1  Thereafter, the 
General Counsel filed an application for enforcement in 
the United States Court of Appeals for the Ninth Circuit.  
On June 17, 2010, the United States Supreme Court is-

sued its decision in 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635, holding that under Section 3(b) of the 
Act, in order to exercise the delegated authority of the 

Board, a delegee group of at 
least three members must be 
maintained.  Thereafter, th
e court of appeals remanded 
this case for further proceedi
ngs consistent with the Su-
preme Court™s decision. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2                                                  1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 

the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not assigned to the 

panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 

and for the reasons stated in 
the decision reported at 353 
NLRB 469, as modified by the January 21, 2009 unpub-
lished Order, which is incorporated by reference.
3                                                  3 Member Becker writes separately to express the view that the 
Board should consider, in an appropriate case, whether the Board™s 

holding in 
Television Artists AFTRA (KGW Radio
), 327 NLRB 474 
(1999), should be read to permit the 
financial disclosure in a union™s 
notice to be verified by an audit that relies on expenditure information 
provided by the union to the Departme
nt of Labor (DOL) in satisfaction 
of the union™s financial disclosure obligations under the Labor Man-
agement Reporting and Disclosure Act.  See 29 U.S.C. Sec. 431.  The 
Board held in 
KGW Radio
 that the auditor must independently verify 
ﬁthat the expenditures claimed were
 actually madeﬂ rather than accept 
ﬁthe representations of the union.ﬂ  Id. at 477.  A union™s statutorily 
required report to the DOL is more than the mere ﬁrepresentations of 

the union,ﬂ however, as it must be signed by a union™s president and 
treasurer (or corresponding principal officers) who are subject to crimi-
nal and civil penalties for false repor
ting and filing violations.  See 29 
U.S.C. Secs. 431(b), 439, and 441.  Sound Federal labor policy should 
seek, if possible, to reconcile the overlapping financial disclosure re-
quirements that different Federal stat
utes impose on unions in order to 
fully fulfill the purposes of the di
sclosure requirements while not im-
posing unnecessary burdens on unions, particularly small, local unions, 
which may detract from their ability 
to fully and vigorously fulfill their 
duty to fairly represent employees.
 